                                                                                 United States District Court
UNffiD STATES DISTRICT COURT                                   SOUTHERN DISTRICT OF TEXAS
                                                                                       Southern District of Texas

                                                                                           ENTERED
                                                                                           May 28, 2019
Larry R. Steele,                               §                                       David J. Bradley, Clerk

         Petitioner,                           §
                                               §
V.                                             §                Civil Action H-r 5-32.74
                                               §
Lorie Davis,                                   §
         Respondent.                           §


                                     Order of Adoption
             On May 2., 2.org, Magistrate Judgt: Peter Bray filed a memorandum and
     recommendation recommending that Steele's motion for relief from the final
     judgment be denied. (D.E. 56.) Steele filed )bjections (D.E. 57), which are denied.
     After considering the objections, the record, and the law, the court adopts the
     memorandum and recommendation as its memorandum and opinion. The court
     will issue a separate final judgment.


                   Signed May 2f3, 2.org, at Houst)n, Texas.




                                                          Lynn N. Hughes
                                                     United States District]udge
